Peters, J.
This case lies within a narrow compass, although much immaterial matter is connected with it.
*419The defendant bought the horse in question of William Orcutt, in good faith and without notice of any defect of title, paying’ Orcutt full value therefor, Orcutt had purchased the horse of one Bowden, giving to Bowden in exchange a horse which, it turns out, Orcutt did not own. The consideration, therefore, for the trade between Orcutt and Bowden failed. To retrieve his loss, Bowden undertook to rescind his sale to Orcutt, who-had sold to the defendant, by selling the same horse to the plaintiff. Then the plaintiff replevied the horse from the-defendant.
This attempt at rescisión does not succeed. When Bowden, sold his horse to Orcutt, for a supposed consideration, he thereby legally authorized Orcutt to sell the horse to any person who might innocently purchase the same. Trusting Orcutt with the title of his horse, he is bound by any sale by Orcutt to an innocent vendee. It makes no difference whether Orcutt paid to Bowden a valid consideration, or any consideration, or not. And the result would be the same, oven if the title had been fraudulently obtained from Bowden by Orcutt; if in fact obtained. The facts bring the ease under the familiar and general rule of law, that an innocent purchaser of goods for a valuable consideration, of' a vendee, obtains a good title against the first vendor. lie has the superior equity. Neal v. Williams, 18 Maine, 391; Dilson v. Randall, 33 Maine, 202; Titcomb v. Wood, 38 Maine, 561.

Plaintiff nonsuit.

AppletoN, C. J., WaltoN, DaNforth, YiegiNandSymonds, JJ., concurred.